Citation Nr: 0528520	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  98-10 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected psychiatric disability (anxiety neurosis with panic 
attacks, post traumatic stress disorder), currently evaluated 
as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to July 
1970.  Service in Vietnam is indicated by the evidence of 
record.  

Procedural history

The veteran was granted service connection for anxiety 
neurosis in November 1970.  A noncompensable disability 
rating was assigned.  In December 1997, the assigned 
disability rating was increased to 10 percent.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO) which denied a rating in excess of 
10 percent for the veteran's service-connected psychiatric 
disability.  

In April 1999, the disability rating for the service-
connected psychiatric disability was increased to 30 percent.  
The veteran has not indicated that he is satisfied with the 
currently assigned 30 percent disability rating.  
Consequently, the issue of entitlement to a disability 
evaluation in excess of 30 percent for the psychiatric 
disability remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the VA Rating Schedule, the 
pending appeal as to that issue is not abrogated].

In a December 2000 rating decision, the service-connected 
psychiatric disability was redenominated as anxiety disorder 
with panic attacks, post-traumatic stress disorder.  The 
previously assigned 30 percent disability rating remained 
unchanged.

In August 2002, the Board undertook additional evidentiary 
development under a recently-enacted regulation, 38 C.F.R. 
§ 19.9(a)(2)(ii) (2002).  Pursuant to such development, 
additional medical evidence was added to the record, 
consisting of records from the Social Security 
Administration.  In Disabled American Veterans v. Secretary 
of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir.), the 
United States Court of Appeals for the Federal Circuit 
invalidated portions of the new regulation.  The Federal 
Circuit specifically noted that 38 C.F.R. § 19(a)(2) (2002) 
is inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) 
because it denies appellants a "review on appeal" when the 
Board considers additional evidence without having to remand 
the case to the RO for initial consideration.  See also 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

This case was remanded to the RO by the Board in August 2003.  
The Board's remand will be discussed in some detail below.  

In April 2005, the RO issued a supplemental statement of the 
case (SSOC) which confirmed and continued its previous denial 
of the veteran's claim. In August 2005, the veteran's 
representative submitted additional written argument in 
support of his appeal.  

Additional comment

The record reflects that the veteran was scheduled for a 
personal hearing at the RO on In December 1998.  Without 
explanation, the veteran failed to report for the hearing, 
and neither he nor his representative has requested any 
further rescheduling.  Accordingly, the Board will proceed to 
a decision on this appeal as if the hearing request had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2004).


FINDING OF FACT

The veteran failed, without good cause, to report for a VA 
psychiatric examination, which was scheduled to be conducted 
in October 2004 and which was necessary for an informed 
adjudication of the claim.



CONCLUSION OF LAW

Because the veteran failed, without good cause, to report for 
a VA psychiatric examination which was scheduled in 
connection with his claim of entitlement to an increased 
evaluation for service-connected psychiatric disability, his 
claim is denied.  38 C.F.R. § 3.655 (2004); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to an increased disability 
rating for his service-connected psychiatric disability.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence.  See, in general, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified at 38 U.S.C.A. §§ 
5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 (2004).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A (West 2002).  Regulations have been implemented in 
support of the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) 
[codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].

In this case, as will be discussed further below, VA 
attempted to provide assistance to the veteran, to include 
furnishing a psychiatric examination.  Through no fault of 
VA, those efforts were unsuccessful.  Specifically, the RO 
scheduled VA psychiatric examination in October 2004 to 
determine whether the veteran was precluded from performing 
substantially gainful employment as the result of his 
service-connected psychiatric disability alone.  However, the 
veteran failed to appear without showing good cause.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The Board concludes that in light of the veteran's 
disinclination to fully cooperate with the process all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim and that any 
further attempts to assist the veteran in developing his 
claim would result in needless delay, and is thus 
unwarranted.

In this case, the VA adjudicators determined that the record 
in this case is incomplete and attempted to supplement the 
record by obtaining additional medical evidence.  This 
supplementation of the record was required by the mandate 
contained in the statute and regulation.  See, in particular, 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The consequences of 
the veteran's refusal to report for the scheduled VA 
examination will be discussed below.

Because the increased rating claim is being denied as a 
matter of law, the VCAA is inapplicable.  See Manning v. 
Principi, 16 Vet. App. 534 (2002) [the VCAA has no effect on 
an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter].

The Board additionally observes that VA in fact complied with 
the provisions of the VCAA as to notice as well as duty to 
assist.  See a letter dated April 13, 2004 to the veteran 
which specifically informed him of his responsibilities and 
those of VA.  To the extent possible, VA also attempted to 
assist the veteran in the development of his claim.  VA's 
efforts were thwarted by lack of cooperation on the part of 
the veteran.

The Board further notes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  As 
noted in the Introduction, the veteran failed to report for a 
personal hearing scheduled in December 1998.  

Pertinent law and regulations

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  See 38 
C.F.R. § 3.655 (2004); see also Engelke v. Gober, 10 Vet. 
App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 
311 (1992).



Factual background

The procedural history of this case has been set out in the 
Introduction above.
 
In the August 2003 remand, the Board instructed the Veterans 
Benefits Administration (VBA) to schedule the veteran for a 
VA psychiatric examination to determine the current severity 
of the service-connected psychiatric disability.  
The Board noted in the remand that there was a lack of 
clarity in the record as to the impact of the service-
connected psychiatric disability (versus non service-
connected alcohol abuse) on the veteran's disability picture.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) [the 
Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so].  The VA examiner was 
instructed to identify all of the symptoms or manifestations 
of the veteran's service-connected psychiatric disability, as 
well as current symptomatology attributable to non service-
connected alcohol abuse and dependence.  The examiner was 
asked to offer an opinion as to whether the veteran is 
precluded from performing substantially gainful employment as 
the result of the service-connected psychiatric disability 
alone.  See the Board's August 8, 2003 remand, pages 3-4.

The RO scheduled a VA psychiatric examination in October 2004 
in order to comply with the Board's remand instructions.  In 
the letter notifying the veteran of the October 2004 
examination, the RO advised the veteran that "[f]ailure to 
keep this appointment without contacting our office may delay 
your application for benefits, or may result in a loss of 
benefits."  The veteran failed to report for that scheduled 
examination.  He has not provided any adequate reason or good 
cause for his failure to report for examination, and indeed 
has not communicated with VA or, apparently, his 
representative.

The April 2005 SSOC noted that the veteran failed to report 
for the VA examination scheduled in October 2004 and that 
evidence expected from this examination which might have been 
material to the outcome of the claim could not be considered.  
The SSOC set forth the provisions of 38 C.F.R. § 3.655 which, 
as has been discussed above, include the ramifications of a 
failure to report for an examination scheduled pursuant to a 
claim for increased disability compensation.

Analysis

The factual background, reported above, makes it clear that 
the veteran failed without explanation to report for a VA 
psychiatric examination which was scheduled to evaluate his 
service-connected psychiatric disability.  It is plain from 
the record before the Board that the veteran has been advised 
of what was required of him to adjudicate this claim, but he 
has failed to comply.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991); see also Wood, 1 Vet. App. at 193.  There is 
of record no correspondence or report of contact from the 
veteran which would explain his failure to report for the 
examination, even though the RO gave him an opportunity to do 
so.

It appears from the record that the last contact the veteran 
had with VA concerning his claim was his appearance at a VA 
psychiatric examination in February 2002.  The report of that 
examination, as well as other evidence of record, appears to 
suggest that the veteran has numerous personal difficulties, 
including a chaotic living situation and transportation 
problems caused by financial hardship and loss of his drivers 
license due to alcohol-related convictions.  Indeed, the most 
recent VA outpatient treatment record of the veteran, dated 
October 2004, indicates that he was brought into the facility 
by emergency services after he was witnessed falling down on 
the street.  He was visibly intoxicated, smelled of alcohol, 
and his blood alcohol level was "0.4".  However, the 
veteran's problems do not excuse him from keeping VA informed 
of his whereabouts and reporting for scheduled examinations.  

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
pointed out that VA must show that a claimant lacked 
"adequate reason" [see 38 C.F.R. § 3.158(b) (2002)], or "good 
cause" [see 38 C.F.R. § 3.655 (2004)] for failing to report 
for a scheduled examination.  In this case, as discussed 
above, neither the veteran nor his representative has 
provided an "adequate reason" or "good cause" for the 
veteran's failure to report to be examined when VA so 
requested.

It is the responsibility of VA to obtain sufficient evidence 
to render an informed decision in a case.  The Court has 
impressed upon VA the seriousness of this responsibility in 
cases too numerous to mention.  VA's responsibility was both 
clarified and amplified through the enactment of the VCAA.

The Board is mindful of the provision contained at the outset 
of 38 C.F.R. § 3.655: "When entitlement . . . to a benefit 
cannot be established without a current VA examination or 
reexamination . . . ."  In this case, as was noted by the RO, 
a VA examination was indeed necessary to grant the benefit 
sought by the veteran, namely an increased rating for his 
service-connected psychiatric disability.  Cf. 38 C.F.R. § 
3.159(c)(4) (2004).  The Board stressed in its August 2003 
remand that the record is replete with evidence of the 
veteran's alcohol dependence and abuse in addition to the 
service-connected anxiety disorder and PTSD.  The Board 
determined that further examination was necessary to 
distinguish symptoms attributable to the service-connected 
psychiatric from those attributable to the non service-
connected alcohol abuse.  See Mittleider, supra.   The 
examination was clearly necessary for an informed decision as 
to the veteran's increased rating claim.  There is of record 
no other evidence which would substitute for the VA 
examination and opinion requested by the Board in its remand.  
See 38 C.F.R. § 3.326 (2004). 

The facts in this case are clear.  The veteran failed to 
report for a VA examination which was necessary to decide his 
claim and which was scheduled by the RO for that purpose.  No 
good cause or adequate reason has been demonstrated for his 
failure to be examined.  Although the veteran has psychiatric 
symptomatology as well as a history of alcoholism, this does 
not relieve him of the responsibility of reporting for 
scheduled VA examination or requesting that such examination 
be rescheduled.

38 C.F.R. § 3.655 provides that when an examination is 
scheduled in conjunction with a claim for increase or any 
original claim other than an original compensation claim, the 
claim shall be denied.  The claim for an increased disability 
rating for service-connected psychiatric disability is 
therefore denied.  See 38 C.F.R. § 3.655 (2004); see also 
Sabonis v. Brown, 6 Vet. App. 426 (1994) [where the law and 
not the evidence is dispositive, the claim must be denied 
because of a lack of entitlement under the law].

The Board is of course aware of due process concerns that may 
arise in connection with cases, such as this, in which a 
veteran's claim is being denied based on his failure to 
adhere to VA regulations rather than the Board considering 
evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  In 
this case, as discussed above, the veteran was fully apprised 
by the RO of the consequences of his failure to report for a 
scheduled VA examination.
Thus, any due process concerns have been satisfied.


ORDER

An increased disability rating for service-connected 
psychiatric disability is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


